Citation Nr: 1139406	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  07-20 694	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel






INTRODUCTION

The Veteran had active service from December 1961 to April 1966.

This appeal to the Board of Veterans Appeals (Board) arises from a September 2006 rating action that denied service connection for bilateral hearing loss.

By decision of March 2011, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)), the Board finds that all notice and development action needed to render a fair decision on the claim on appeal has not been accomplished.

Appellate review discloses that the evidentiary record is incomplete, in that pertinent post-service Federal medical records have not been obtained.  In February 2006, the Veteran stated that he was evaluated for hearing loss beginning in 1967, soon after separation from service, at the Civil Service Medical Clinic while employed at the Naval Construction Battalion Center, Port Hueneme, California 93041.  However, efforts to obtain medical records directly from that Federal facility have not been made.    

Under the circumstances, the Board finds that this case must be remanded to the RO to conduct a search for the Veteran's additional Federal medical records, and to document those efforts and associate them and any records obtained with the claims folder.  Under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received, or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

A remand by the Board confers upon an appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West,        11 Vet. App. 268, 271 (1998).

Under the applicable criteria, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  See also Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Allen v. Brown, 7 Vet. App. 439, 448 (1995), holds that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected one.  

Additionally, it has been held that the absence of documented hearing loss in service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In rendering an opinion, an examiner should consider the Veteran's statements regarding the occurrence of a disorder, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  

In March 2011, the Board remanded this case to the RO to obtain medical opinions as to the etiology of the Veteran's hearing loss, to include the relationship, if any, between the Veteran's hearing loss and his service-connected tinnitus.  The Board specifically requested the examiner to furnish an opinion as to whether it was at least as likely as not that his service-connected tinnitus caused or aggravated his bilateral hearing loss.  Although audiologist D. H. at the Birmingham, Alabama VA Medical Center (VAMC) provided an opinion in April and May 2011, she failed to address this matter.  She also failed to review and address lay statements submitted in June 2007 by the Veteran's 2 sisters in arriving at her 2011 medical opinions.
  
When the VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to then return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  The failure of an examiner to respond to a question posed for adjudication purposes is characterized as "non-evidence."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).      

Under the circumstances, the Board finds that this case must thus be remanded to the RO to obtain a supplemental statement from audiologist D. H. at the Birmingham VAMC in order to resolve the issue on appeal.  The RO is advised that an opinion by another audiologist is not necessary unless D. H. is unable to furnish the additional medical information, or she is unavailable, and an opinion by another audiologist is necessary.  

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to readjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should directly contact the Civil Service Medical Clinic at the Naval Construction Battalion Center, Port Hueneme, California 93041 and obtain the Veteran's complete medical records during his period of employment beginning in 1967, to specifically include any evaluations for hearing loss.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c), which requires efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After any additional medical records have been obtained, the RO should return the claims folder to audiologist D. H. at the Birmingham, Alabama VAMC for a detailed medical statement to supplement her prior April and May 2011 reports in this case.  

After reviewing the claims folder, the service and post-service medical records, and the June 2007 lay statements from the Veteran's 2 sisters contained therein, D. H. should render opinions for the record as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability), or it is not at least as likely as not (i.e., there is less than a 50 percent probability) that the Veteran's bilateral hearing loss disability (a) is directly related to any acoustic trauma that he identifies as having had, or event that occurred, during service that might not be reflected in the service medical records, or (b) was caused or aggravated by his service-connected tinnitus.  If aggravation of the nonservice-connected hearing loss by the service-connected tinnitus is found, the audiologist should attempt to quantify the degree of additional hearing loss disability from the aggravation.    

The audiologist should provide a detailed discussion of the Veteran's documented medical history and assertions; review and address the June 2007 lay statements from the Veteran's 2 sisters; furnish the medical opinions in the manner requested by the Board; and set forth the complete rationale for the conclusions and opinions reached in a printed (typewritten) report.  

4.  If audiologist D. H. is unavailable or unable to render the requested supplemental statement, the RO should arrange for another audiologist to render the requested opinions.  If the medical opinions are sought from an audiologist other than D. H., the claims folder must be made available to that medical professional, and the medical report should include discussion of the Veteran's documented medical history and assertions.  The RO should request the audiologist to respond to the questions posed in paragraph #3 of this Remand Order (as indicated above), and provide a complete rationale for the conclusions reached in a printed (typewritten) report.  

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. at 271.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.
 
7.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant or his representative may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

